03/04/2020



                                                                                   Case Number: DA 20-0053




         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA 20-0053

 A & A CONSTRUCTION, INC.,

                   Plaintiff and Appellant,

 v.

 ATLANTIC CASUALTY INSURANCE COMPANY

                   Defendant-Appellee,


                      GRANT OF EXTENSION
__________________________________________________________________

      Upon consideration of Appellant’s motion for an extension of time, and

good cause appearing therefore, Appellant is granted an extension of time to April

8, 2020, within which to prepare, serve and file its opening brief.




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             March 4 2020